                                       [C.A. No. 19-14891, Doc. No. 6]
                                       [C.A. No. 19-15043, Doc. No. 8]

                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE

 IN RE: VALSARTAN N-                 Master No. 19-2875(RBK/JS)
 NITROSODIMETHYLAMINE
 (NDMA), LOSARTAN, and               This Order Pertains to:
 IRBESARTAN PRODUCTS
 LIABILITY LITIGATION
 Marcia Cantrell v. Zhejiang         Civil    No. 19-14891(RBK/JS)
 Huahai Pharmaceutical Co.,
 LTD., et al.


 James Mullins v. Zhejiang           Civil    No. 19-15043(RBK/JS)
 Huahai Pharmaceutical Co.,
 LTD., et al.


                     MEMORANDUM OPINION AND ORDER
       This matter is before the Court on identical Motions to

Withdraw as Counsel filed by the attorney for two individual

personal injury plaintiffs.      Oral argument is not necessary. Fed.

R. Civ. P. 78; L. Civ. R. 78.1.        For the reasons to be discussed,

counsel’s motions are DENIED.

Background
       This   Multidistrict     Litigation      (“MDL”)   arises     out     of

plaintiffs’    alleged   ingestion    of     “valsartan-containing    drugs”

containing impurities.     In July 2019, plaintiffs directly filed in

this   District   essentially    identical      complaints   alleging      they

developed colon cancer “as a result of taking an adulterated,
misbranded,       and   unapproved      medication         designed,       manufactured,

marketed, distributed, packaged, and sold by Defendants.” See

Complaints    ¶2.       Plaintiffs       filed         court-approved       “Short    Form

Complaints” on September 11, 2019. 1                      The docket reveals that

plaintiffs’ counsel currently represents at least thirty-three

(33) individual plaintiffs, each of whom filed a separate personal

injury complaint.

       On February 14, 2019, the Judicial Panel on Multidistrict

Litigation (“JPML”) centralized in this court the valsartan cases

filed in federal courts around the country. 2                   Since that time the

Court and parties have worked diligently to organize and manage

the    litigation.       On   October     3,      2019    the   Court      entered   Case

Management Order No. 16 [Doc. No. 249] which approved “Fact Sheets”

to be answered by all personal injury plaintiffs.                         Plaintiffs who

do not answer the Fact Sheets are subject to a “Show Cause Process”

that   may   ultimately       result    in       the   dismissal     of    their   cases.

Although not explicitly set forth, the Court surmises counsel’s

motions arise out of her unsuccessful attempts to contact her

clients      in     order      to      answer          plaintiffs’        Fact     Sheets.

       Plaintiffs’ counsel filed identical pro forma Motions to

Withdraw on January 15, 2020.                    The Court summarily denied the


1 Cantrell’s SFC alleges she has “precancerous colon polyps.” Mullins alleges
he contracted colon cancer.
2 On December 18, 2019 the JPML expanded this MDL to include losartan and
irbesartan.

                                             2
motions      the   next   day   because    “counsel’s   bare-bones    motion[s]

provide[d] no facts or basis for the Court to determine whether

counsel’s motion[s] should be granted.”              Plaintiffs’ counsel re-

filed the instant two-page unsupported Motions to Withdraw on

February 4, 2020.           The motions do not add much to what was

originally filed.         Ordinarily, given counsel’s perfunctory motions

they would be summarily denied.               However, since the subject of

counsel’s motions are capable of repetition, and counsel did not

“get   the    message”     after   the    Court’s   previous   ruling,   a   more

detailed discussion is appropriate.

       As noted, counsel’s motions are perfunctory.                The motions

merely state in conclusory language that “counsel has not been

able to make contact with Plaintiff[s].”             Although counsel writes

she has made “reasonable attempts” to notify plaintiffs that

failure to return calls and communications will result in a Motion

to Withdraw, no supporting facts are provided.                 The same is true

for counsel’s statement that she has used “reasonable efforts” to

determine if the plaintiffs moved.              Counsel merely writes “upon

information and belief, the plaintiff[s] still remain[] at the

same address[es].”         Counsel concludes she is “without authority to

proceed” and, therefore, requests permission to withdraw so that

plaintiffs may attempt to obtain substitute counsel.




                                          3
Discussion

     Pursuant       to    L.    Civ.    R.   102.1,     unless    other      counsel   is

substituted,      withdrawal       of    counsel       requires      leave    of   court.

Rusinow v. Kamara, 920 F. Supp. 69, 71 (D.N.J. 1996).                        In deciding

whether    to    permit    an    attorney        to   withdraw,   the    Court     should

consider: 1) the reasons why withdrawal is sought, 2) the prejudice

withdrawal may cause to other litigants, 3) the harm withdrawal

might cause to the administration of justice, and 4) the degree to

which     withdrawal      will     delay      the      resolution      of    the    case.

Ultimately, whether to permit withdrawal is within the Court’s

discretion.       Id. at 71.       Further, the Court may refuse to permit

an attorney to withdraw despite a showing of good cause.                           Haines

v. Liggett Group, Inc., 814 F. Supp. 414, 422-23 (D.N.J. 1993).

     In this District courts look to the New Jersey Rules of

Professional Conduct (“RPC”) with regard to issues of professional

conduct.        “When interpreting the RPC, the Court looks to New

Jersey’s    state    courts’      interpretation          of   the    RPC    as    primary

authority and modifies it when required by federal law.”                          Delso v.

Trustees for Ret. Plan for Hourly Employees of Merck & Co., Inc.,

C.A. No. 04-3009 (AET), 2007 WL 766349, at *5 (D.N.J. March 6,

2007).    Here, counsel argues she is unable to communicate with her

clients and, therefore, her motions should be granted.                            Although

not set forth, counsel presumably seeks to withdraw pursuant to


                                             4
RPC 1.16(b)(5),(6), or (7).       RPC 1.16(b)(5) provides that a lawyer

may withdraw from representing a client if “the client fails

substantially to fulfill an obligation to the lawyer regarding the

lawyer’s services and has been given reasonable warning that the

lawyer will withdraw unless the obligation is fulfilled.”                RPC

1.16(b)(6)   provides      that      a   lawyer   may    withdraw   if   the

representation “has been rendered unreasonably difficult by the

client.”   RPC 1.16 (b)(7) provides that a lawyer may withdraw for

“other good cause.”

      The Court agrees that ordinarily if clients knowingly and

willingly refuse to communicate and cooperate with their lawyer

the lawyer may withdraw after giving adequate written notice to

the client. See First Franklin Fin. Corp. v. Rainbow Mortg. Corp.,

C.A. No. 07-5440 (JBS/AMD), 2008 WL 11381896, at *2 (D.N.J. Oct.

24, 2008) (citing Ramada Worldwide Inc. v. NPR Hospitality Inc.,

C.A. No. 06-4966, 2008 WL 163641, at *2 (D.N.J. Jan. 16, 2008)(good

cause to withdraw as counsel exists where a lawyer is unable to

contact his clients and the clients fail to fulfill the obligation

to   cooperate   and   assist   in   their   defense).   The   problem   with

counsel’s motions, however, is that the motions are not supported

by any facts.     The Court does not know, for example, if counsel

attempted to communicate with her clients by phone, mail, email or

in-person.   Nor does the Court know when counsel’s communications

took place or how many times the communications were allegedly
                                         5
ignored. In addition, the Court does not know what efforts counsel

took to learn whether her clients moved or endured an unexpected

event that rendered them unable to communicate for a finite period

of time.    In short, counsel’s motions are too general and cursory

to grant.     The motions do not enable the Court to legitimately

conclude that counsel’s clients abandoned the case.                    Based on the

present    record,    it   is    just   as    likely   that   counsel’s     clients

inadvertently    or     otherwise       innocently      failed    to    respond   to

communications as it is they deliberately ignored counsel.                   As the

Court already ruled, it will not permit counsel to withdraw based

on a “bare-bones” record.

     The    judiciary      has    the    duty   to     preserve    the    fiduciary

responsibility that lawyers owe their clients.                    Cohen v. Radio-

Electronics Officers Union, Dist. 3, NMEBA, 146 N.J. 140, 155

(1996). To this end, the Court must assure that an attorney that

seeks to withdraw from a case because a client is allegedly

incommunicado takes all reasonable steps to locate and contact the

client and notify him or her of the intent to withdraw.                      Moving

counsel has not sufficiently satisfied her burden.                       An unsworn

statement in counsel’s motions is not admissible evidence. See

Danish Crown Amba v. Rupari Food Services, Inc., C.A. No. 10-4603

(MAS) (TJB), 2016 WL 830803, at *1 (D.N.J. March 2, 2016; see also

Kim v. World Savings Bank, F.S.B., C.A. No. 09-2637 (JLL), 2009 WL

5205457, at *3 (D.N.J. Dec. 23, 2009).                 The Court needs to know
                                          6
whether counsel’s clients abandoned the case or if there is an

innocent or good cause reason for their failure to communicate.

Counsel’s motions are deficient in this regard.

      The Court emphasizes that it has no reason to believe that

plaintiffs’ counsel is not appropriately representing her clients’

interests.     However, especially in the MDL context where moving

counsel    represents    multiple    clients,    the    Court   needs   to   be

especially diligent that a client’s interests are protected.                 It

unfortunately appears to be the case that in MDL cases not every

individual client gets the full attention of their lawyers. 3                The

record    reflects   that   plaintiffs’    counsel     currently   represents

approximately 33 individual clients. Given this workload, it might

be tempting to abandon a client who “rocks the boat.”              Again, the

Court has no reason to believe this occurred.           But, it can only be

satisfied that the interests of counsel’s clients are protected if

facts are presented to support counsel’s motions to withdraw, not

halfhearted applications.         In and of itself the bare assertion




3 “A lawyer who simultaneously represents hundreds or thousands of similarly
situated plaintiffs does not have significant personal involvement with each
client, and does not engage each client in the sort of consultation over the
conduct of litigation envisioned by traditional principles of professional
responsibility.” Howard M. Erickson, Beyond the Class Action: Lawyer Loyalty
and Client Autonomy in Non-Class Collective Representation, 2003 U. Chi. Legal
F. 519, 533 (2003); “Problems arise when lawyers represent multiple claimants
whose situations differ[.]” Christopher B. Mueller, Taking a Second Look at MDL
Product Liability Settlements: Somebody Needs to Do It, 65 U. Kan. L. Rev. 531,
553 (March, 2017).

                                      7
that a client does not respond to letters or emails is not a

sufficient reason to grant a Motion to Withdraw.

      Moreover, RPC 1.16(b)(1) provides that a lawyer may only

withdraw     from       representing      a    client     if    “withdrawal     can   be

accomplished without material adverse effect on the interests of

the client.”      Unless the Court requires a more fulsome application

from counsel it cannot be certain this requirement is met.                       It is

undoubtedly the case that if counsel withdraws from the case her

clients will be materially prejudiced.                         The chances of a new

attorney entering an appearance for a problematic client are slim.

Further, it is hard enough for a pro se party to navigate a routine

federal court case.             The complexity of proceedings is multiplied

in   the   MDL    context.         Further,        not   only    will    plaintiffs   be

prejudiced if their counsel withdraws, so too will the judicial

administration of the case.               The presence of pro se parties is

bound to bog down the proceedings.                 This is not to say that counsel

can never withdraw.         To the contrary, if a client abandons a case

an attorney has a right to withdraw.                      But, however, the Court

insists that before withdrawal is granted all reasonable means to

locate and notify the client be exhausted.                       This requirement is

consistent       with     New    Jersey       law.       Lawyers   owe    a   fiduciary

responsibility to their clients.                   Cohen, 146 N.J. at 155 (courts

are “committed to preserving the fiduciary responsibility that

lawyers owe their clients”); In the matter of Callis N. Brown, 88
                                               8
N.J. 443, 448 (1982).         (“The attorney-client relationship is a

fiduciary one, involving the highest trust and confidence.”).                  An

attorney must look out for the best interests of the client.

Estate of Spencer v. Gavin, 400 N.J. Super. 220, 242 (App. Div.

2008).     Although New Jersey law imposes duties of fairness, good

faith, and fidelity upon all fiduciaries, “an attorney is held to

an even higher degree of responsibility in these matters than is

required of all others.”       Id. (quoting In re Honig, 10 N.J. 74, 78

(1952)).      Given   the    resources       available   on   the   internet   and

otherwise,     and     the     sophistication        of       retained   private

investigators, it is not far-fetched to think that counsel’s

clients can be located and contacted with a modicum of effort.

This will enable counsel and the Court to know for sure whether

counsel’s clients abandoned the case of if there is a good reason

for their failure to respond to counsel’s communications.

     The Court agrees with and adopts the holding in Garrett

(formerly Matisa) v. Matisa, 394 N.J. Super. 468 (Ch. Div. 2007).

In Garrett the court addressed the issue of “what must an attorney

do to satisfy the duty to notify a client of the intention to

withdraw when the client has moved without disclosing a new phone

number or address.”.         Id. at 470.        In ruling on the issue, the

court denied an attorney’s motion to withdraw because efforts to

communicate with the client were not sufficiently diligent and

documented.    The Court wrote, “an attorney is compelled to search
                                         9
diligently for his or her client, notwithstanding the client’s

possible breach in failing to keep the attorney informed of his or

her whereabouts.” Id. at 473.          This duty is consistent with R.P.C.

1.16(d)   directing     an    attorney    to    take    steps   “to    the    extent

reasonably practicable” to protect a client’s interests. Id. at

472; see also R.P.C. 1.13 (“A lawyer shall act with reasonable

diligence…in representing a client.”). As noted in Garrett, “[t]he

court   reads   these   two    rules     to    encompass   a    duty   to    inquire

diligently about a client’s whereabouts.”               Id. at 475.

      What is a diligent effort is a fact specific inquiry.                   “What

constitutes a reasonable effort to find the client depends on the

circumstances of each case, including the extent to which the

lawyer knows or has access to information which might reveal the

client’s current whereabouts.”            Id.     at 474 (citation omitted).

The search may or may not include an inquiry of the client’s

whereabouts with the post office, motor vehicle records, close

friends, a search of public information such as voting records, or

inquiries of other family, friends, or professionals who know the

client’s whereabouts.         Id. at 476-77. 4         At bottom, counsel must

demonstrate that she has exhausted all reasonable efforts to locate

and contact her client.



4 Unlike Garrett, the Court does not require publication of counsel’s motion if
the clients’ whereabouts are not discovered after diligent efforts to locate
them. Id. at 477.

                                         10
        The Court repeats what it previously wrote in another MDL.

No matter how many different clients a lawyer represents, the

lawyer owes a duty of zealous representation to each individual.

McDaniel v. Daiichi Sankyo, Inc., 343 F. Supp. 3d 427, 434 (D.N.J.

2018). This obligation is not mitigated because a lawyer represents

multiple plaintiffs.        An attorney does not have the right to

withdraw as counsel for his or her client at his or her whim.                “A

sudden disenchantment with a client or a cause is no basis for

withdrawal.” Id. at 432 (citation omitted). An attorney has certain

obligations     and   duties    to   a    client   once    representation    is

undertaken, and the obligations in this respect “do not evaporate

because the case becomes more complicated or work more arduous or

a retainer not as profitable as first contemplated or imagined.”

Id. (citation omitted).        Even if it takes a bit more “elbow grease”

to protect a client’s interests, the effort must be undertaken.

Conclusion

        For all the foregoing reasons, moving counsel’s Motions to

Withdraw are denied.

                                     ORDER
        Accordingly, it is hereby ORDERED this 27th day of February,

2020,    that   counsel’s   Motions      to   Withdraw    are   DENIED   without

prejudice; and it is further ORDERED as follows:




                                         11
     1. All future Motions to Withdraw shall comply in all respects
        with L. Civ. 7.1 (Application and Motion Practice).

     2. All Motions to Withdraw shall include an affidavit
        attesting to all efforts to contact, locate and identify
        moving counsel’s clients and to notify them of counsel’s
        motion. 5

     3. All affidavits shall comply with L. Civ. R. 7.2(a)
        mandating that no argument is permitted and requiring that
        all assertions of fact be based on personal knowledge.


                                   s/ Joel Schneider
                                   JOEL SCHNEIDER
                                   United States Magistrate Judge




5 The affidavit must fully specify “the inquiry made, of what persons and in
what manner, so that by the facts stated therein it may appear that diligent
inquiry has been made for the purpose of effecting actual notice.” Garrett,
394 N.J. Super. at 475 (citation and quotation omitted).

                                    12
